     Case: 1:19-cr-00277 Document #: 31 Filed: 09/16/19 Page 1 of 1 PageID #:75

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 16, 2019:


        MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: Status hearing held. Defendant is in custody and appeared in court with the
assistance of counsel and a Spanish−speaking interpreter. Defense counsel has made
substantial progress in reviewing discovery and interviewing others, but there was some
delay because of the language barrier. Also, the government anticipates seeking a
superseding indictment in the next 21 days. No additional discovery will be produced
other than a few grand jury statements from the three new alleged victims. Status hearing
set for 10/25/2019 at 9:45 a.m. Pursuant to 18 U.S.C. 3161(h)(7)(A) and (B), and without
objection, time is excluded from 09/16/2019 to 10/25/2019 under the Speedy Trial Act to
allow defense counsel to finish the investigation and to allow Defendant to decide on the
case's direction. Defendant ordered to appear and be transported by U.S. Marshals
Service. Emailed notice (slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
